Citation Nr: 1219894	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In February and October of 2011, the Board remanded the claim for additional development. 

The Veteran testified at a hearing in November 2007, conducted by a Decision Review Officer at the RO.  The transcript of the hearing has been associated with the Veteran's claims folder. 


FINDING OF FACT

The Veteran does not have left ear hearing loss that was caused or aggravated by his service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active military service, nor may in-service occurrence of left ear sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran claims that he has right ear hearing loss as a result of active military service.  Specifically, in a July 2006 VA Form 21-4138, the Veteran asserted that while in the military he was exposed to acoustic trauma with his being detailed to 40-millimeter saluting batteries.  At his November 2007 hearing, he testified that he was exposed to loud noise while being part of a magazine crew on a shot-line detail while aboard an aircraft carrier.  He denied being treated for his claimed hearing loss following his military separation.  He denied any significant post-service noise exposure. 

In June 2006, the Veteran filed his claim for service connection for bilateral hearing loss.  In September 2006, the RO denied the claim.  The Veteran appealed, and in October 2011, the Board denied the claim, to the extent that it denied service connection for right ear hearing loss.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports show that upon entrance into service in July 1977, the Veteran did not have left ear hearing loss as defined at 38 C.F.R. § 3.385.  In August 1977, he was noted to have left otitis media secondary to a upper respiratory infection.  A November 1978 examination report contains audiometric test results which show that the Veteran had left ear hearing loss as defined at 38 C.F.R. § 3.385.  However, audiometric test results from a repeat test did not show that the Veteran had left ear hearing loss as defined at 38 C.F.R. § 3.385.  An accompanying "report of medical history" shows that the Veteran denied having a history of hearing loss.  A December 1978 report shows that the Veteran was referred for an "ENT" [ear, nose, and throat] consult for a reported hearing problem.  It was noted that the Veteran had not been exposed to a noisy environment since July 1978, and that he had suffered from recurrent colds with hearing loss for the past 11 years.  The Veteran reported intermittent difficulty with hearing.  The report notes a normal audiogram, and an assessment of "benign exam."  On examination, the ears were normal, and the tympanic membranes were slightly scarred but normally mobile.  The Veteran's separation examination report, dated in July 1981, shows that his ears and drums were clinically evaluated as normal.  It contains audiometric test results which did not show that the Veteran had left ear hearing loss as defined at 38 C.F.R. § 3.385. In the associated "report of medical history," the Veteran denied hearing loss.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1986 and 2011.  

A VA audio examination report, dated in August 2006, shows that the examiner indicated that he had reviewed the Veteran's service treatment reports, and that a detailed medical history was taken.  The Veteran stated that he had suffered from a gradual onset of hearing loss "a while ago," with "no specific date or etiology of onset noted."  He denied any previous treatment.  The examiner noted that the Veteran's episode of hearing loss in November 1978 showed a "total resolution" at frequencies 250 Hz through 8,000 Hz, by December 1978.  The Veteran's July 1981 audiometric results for the left ear were characterized as being within normal limits. The Veteran reported inservice noise exposure that included exposure to forklifts, and firing a "salute gun" eight times.  He essentially denied any pre-service loud noise exposure.  He reported post-service employment that included landscaping, working in a junkyard, a bindery, and a chicken processing plant, and quality control in a steel fabrication company, with the occasional necessity of wearing hearing protection while at the bindery and quality control jobs.  The examiner stated that it could be assumed that significant noise exposure levels were incurred in some of the Veteran's post-service jobs.  Audiometric examination showed left ear hearing loss, as defined at 38 C.F.R. § 3.385.  The diagnosis was essentially normal hearing bilaterally with the exception of moderate conductive notching at 3000 cycles and mild sensorineural roll-off at 4000 cycles for the left ear.  The examiner concluded that no hearing loss was existent upon discharge from service, and that there was evidence of transient hearing loss that was likely related to otitis media and URI, and that such infections are typically transient in nature.  The examiner stated that there is no evidence to suggest that military noise exposure caused any part of this hearing loss, and that it is more likely than not that his hearing loss is related to factors other than military noise.  

VA progress notes, dated in December 1986, show that the Veteran was treated for head trauma with loss of consciousness after he was beaten in a bar fight.  On examination, his hearing was noted to be "good."  VA progress notes, dated beginning in 2006, contain "problem lists," noting bilateral hearing loss.  

Private treatment reports, dated between 2001 and 2005, show that in April 2002, the Veteran, described as a "motorcyclist," and that he was treated for upper and lower extremity injuries related to an accident.  

In May 2011, the Veteran was afforded a VA audio examination.  The examiner indicated that the Veteran's service treatment reports had been reviewed.  On examination, audiometric test results showed that the Veteran had left ear hearing loss, as defined at 38 C.F.R. § 3.385.  The diagnosis was slight asymmetric high-frequency sensorineural hearing loss.  The examiner noted an inservice history of hearing loss symptoms that fluctuated with the degree of infection.  The examiner stated that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and that it is not delayed in onset.  The examiner concluded that the Veteran's hearing loss would more likely than not be related to something other than service noise exposure.  

In its October 2011 remand, the Board requested that an opinion be obtained
as to the likelihood that the Veteran's current hearing loss is causally or etiologically related to his military service.  It was requested that an opinion be provided as to whether the Veteran had a pre-existing hearing loss of the left ear, and that the medically-known or theoretical causes of hearing loss be discussed, and that a description be provided as to how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause. 

In November 2011, the Veteran's C-file was forwarded to a VA physician for an opinion.  The physician indicated that the Veteran's C-file had been reviewed.  The physician indicated that it was not at least as likely as not that the Veteran's left ear hearing loss was related to his service.  The physician explained that the Veteran had normal hearing upon separation from service, and that he denied having hearing loss at that time. He reported having hearing loss that began "a while ago" during his August 2006 VA examination, which was 25 years after separation from service.  His post-service employment history of noise exposure was discussed, and the physician stated that "[a]ll of those could pose significant occupational noise exposure."  A progression of hearing loss between 2006 and 2011 was noted, which "indicates that there is a progressive process occurring, and not that there was a noise exposure incident during his military service that caused the hearing loss."  The physician stated that hearing loss from either noise exposure or otitis media would cause the loss at the time of the incident, so a normal exit audiogram rules those out.  The report notes that there was no hearing loss preexisting service.  The physician concluded:

In my opinion, it is less likely than not that his current hearing loss is caused by or was exacerbated by [his] any in service noise exposure or otitis.  The 'notching' at 4,000 Hz seen on the 2006 audiogram may or may not be caused by noise exposure.  However 'notching' due to noise exposure would be apparent immediately following the exposure, and there was no notching outside the normal range seen on his in service audiograms.  In addition, I don't see any claim made by [the Veteran] or report in any of his documentation, that noise exposure was more severe on the left than the right.  Noise exposure significant enough to cause hearing loss would cause the loss in both ears unless it is specifically directed at one ear more than the other.  Noise exposure is thought to cause damage to the hair cells of the cochlea at the time of the noise exposure.  This impact is thought to be greatest at the basal turn of the cochlea, an[d] area associated with the 4,000-6,000 Hz frequency reception.  That is why there is typically worse damage at those frequencies.  There are many other causes of sensorineural hearing loss, including, but not limited to, tumors, ototoxic medications or other substances, familial hearing loss (he has a sister with a history of hearing loss), microvascular disease, endolymphatic hydrops, labyrinthitis, metabolic disorders, infections such as syphilis, [and] idiopathic sudden sensorineural hearing loss.  Investigation into these is not necessary to answer the question at hand of whether his hearing loss is related to in-service noise exposure or otitis.  

The Board has determined that the claim must be denied.  The Veteran appears to have had a period of time during service in which he had left ear hearing loss, however, it appears that this had resolved by December 1978.  Hearing loss, as defined at 38 C.F.R. § 3.385, was not shown upon separation from service, and the Veteran denied hearing loss upon separation from service.  The earliest medical evidence of left ear hearing loss is dated in August 2006.  This is approximately 25 years after separation from service.  In this regard, the Veteran has reported a history of employment involving at least some exposure to loud noise, and there is evidence of recreational noise exposure in the form of riding a motorcycle.  Furthermore, there is no competent evidence to show that the Veteran has left ear hearing loss that is related to his service.  The only competent opinions are found in the two VA examination reports and the November 2011 opinion, and all three of these opinions weigh against the claim.  In this regard, the November 2011 VA opinion is considered to be highly probative evidence against the claim, as it is show to have been based on a review of the Veteran's C-file, and the physician's opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, there is no competent evidence to show that left ear sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that left ear hearing loss was caused by service that ended in 1981.  However, the earliest medical evidence of left ear hearing loss is dated in August 2006.  The Veteran denied having hearing loss upon separation from service, and at his August 2006 VA examination, he was only able to state that his hearing loss began "a while ago."  In this case, when the Veteran's service treatment records, and his post-service medical records are considered (which includes three competent opinions against the claim), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements to the effect that the Veteran has the claimed condition that is related to his service.  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, in June 2008, the RO issued a memorandum in which it determined that all efforts to obtain records from the Milwaukee VA Medical Center (VAMC), dated between January and November of 1986, had been exhausted, and any further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2011) (December 1986 reports from the Milwaukee VAMC are of record).  In summary, it appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. 

The Veteran has been afforded two examinations, and etiological opinions have been obtained.  In this regard, in its October 2011 remand, the Board directed that an etiological opinion be obtained.  In November 2011 the requested etiological opinion was obtained which was in compliance with the Board's instructions.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  







ORDER

The appeal is denied. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


